DETAILED ACTION
This action is in response to a filing filed on March 25th, 2021. Claims 1-76 were cancelled. New claims 77-96 are added. Claims 77-96 are pending. These claims have been entered and considered. The information disclosure statement (IDS) filed on March 31st, 2021 is being considered by the examiner.

Priority
This application is a continuation of and claims priority to U.S. Application No. 13/829,581, filed March 14, 2013, which claims the benefit of U.S. Provisional Application No. 61/695,857, filed August 31, 2012, the entire contents of which are hereby incorporated by reference.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 77 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 165, U.S. Patent No. 10929889. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps and a person of ordinary skill in the art MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. 
For reference, the following table matches the narrower limitations of method claim 1 of the patented parent application no. 13829581 (Pat. 10929889) with the similar limitations of method claim 77 of current child Application No. 17147169:
Claim 77 of Instant Application
Claim 65 of Patented App. 10929889
An apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, cause the apparatus to:
A computer program product, stored on a non-transitory computer readable medium, for generating and returning, in response to receiving a promotions search query from a consumer device, comprising at least a consumer interface, associated with a first consumer, a set of available promotions for offering to the first consumer, via an electronic correspondence transmitted to the consumer device associated with the first consumer, based on a location from which the consumer device accesses a promotion system, the program product comprising:

a consumer profiles repository configured to store consumer profile data describing each of 

a promotion inventory repository configured to store promotion data describing each of a group of promotions available to be offered to the group of consumers, wherein the promotion data includes one or more promotion attributes;

and a deal inventory repository configured to store consumer-focused deal type data describing attributes of each of a group of consumer-focused deal types, wherein the promotion data further comprises one or more deal types respectively associated with each of the group of promotions, and wherein the consumer profile data further comprises the one or more deal types respectively associated with each of the group of consumers;





receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute;

the program product further comprising instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: 

receiving, by a processor, the promotions search query from the consumer device, wherein the promotions search query comprises at least one search term selected by the first consumer via the consumer interface;
retrieve, from a consumer profiles repository based on at least the identifying consumer 
retrieve, from a promotion inventory repository based on at least the search term, a set of promotions;


and generating, by the processor, a set of search results using the promotion data stored in the promotion inventory repository, the deal type data stored in the deal inventory repository, and the received consumer profile data, wherein each search result in the set of search results represents a promotion to be offered to the first consumer, wherein the received consumer profile data representing the first consumer includes at least one location from which the consumer device accesses the promotion system, wherein the at least one location from which the consumer device accesses the promotion system is determined by: 
identifying, by the processor, based on consumer behavior data stored in the consumer profiles repository, information that indicates the consumer is accessing the promotion system from a particular location consistently at a recognizable time and within a recognizable time period;

and automatically modifying, by the processor, the consumer profile data, to include the particular location as the at least one location from which the consumer device accesses the promotion system, wherein 

determining, by the processor, a distance between a promotion location and the at least one location from which the consumer device accesses the promotion system; selecting, by the processor, a subset of the initial set of promotions, each of the subset of the initial set of promotions having an associated promotion location within a predetermined distance of the at least one location from which the consumer device accesses the promotion system;
generate, based on at least the set of promotions, an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence and at least one or more other positions require scrolling down the electronic correspondence to view, the generation of the electronic correspondence comprising: 
	position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer device accesses a promotion system, including positioning a first 

wherein the electronic correspondence is comprised of a plurality of positions, the plurality of positions arranged such that at least one first position is viewable upon opening of the electronic correspondence and at least one or more other positions require scrolling down the electronic correspondence 
positioning each of a plurality of promotions from the selected subset of the initial set of promotions in accordance with the distance from at least one location from which the consumer device accesses the promotion system, including positioning a first promotion having a shortest distance from at least one location from which the consumer device accesses the promotion system in the at least one first position and a second promotion having a greater distance from at least one location from which the consumer device accesses the promotion system in the at least one or more other positions.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 77-96 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
	Step 1: Claims 77-85 is/are drawn to an apparatus (i.e., a manufacture), claims 86-94 is/are drawn to computer program product (i.e., a manufacture), and claims 95-96 is/are drawn to (Step 1: YES).
	Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
	Representative Claim 1: An apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, cause the apparatus to: 
	receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute; 
	retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer; 
	retrieve, from a promotion inventory repository based on at least the search term, a set of promotions; 
	generate, based on at least the set of promotions, an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence and at least one or more other positions require scrolling down the electronic correspondence to view, the generation of the electronic correspondence comprising: 
	position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer device accesses a promotion system, including positioning a first promotion having a shortest distance from the at least one location from which the consumer device accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer device accesses the promotion system in the at least one or more other positions; 
an interactive display of the consumer device, the electronic correspondence configured as a real-time webpage content presentation.
	(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
	Under their broadest reasonable interpretation, the steps of: receive a promotions search query comprising a search term and an identifying consumer attribute, retrieve from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve from a promotion inventory repository based on at least the search term, a set of promotions, generate, based on at least the set of promotions, an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence and at least one or more other positions require scrolling down the electronic correspondence to view, the generation of the electronic correspondence comprising: position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer accesses a promotion system, including positioning a first promotion having a shortest distance from the at least one location from which the consumer accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer accesses the promotion system in the at least one or more other positions, and transmit the electronic correspondence configured as a real-time webpage content presentation (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

	Dependent claims 80 and 89 further narrow the abstract idea by the promotions search query is selected by the consumer (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), then it also falls within the “Mental Processes” and is an abstract idea.
	Dependent claims 81-85 and 90-94 further narrow the abstract idea by identify, based on consumer behavior data stored in the consumer profiles repository, a particular location from where the consumer is accessing the promotion system consistently within a recognizable time period, modify the consumer profile data to include the particular location as the at least one location from which the consumer device accesses the promotion system, select an initial set of promotions based on the promotion data stored in the promotion inventory repository and the received consumer profile data representing the consumer, determine a distance between a promotion location and the at least one location from which the consumer accesses the 
	Independent claim(s) 86 and 95 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a 
	The requirement to execute the claimed steps/functions using a mobile device, server, memory, etc. (Claim 77, 86, and 95) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
	Similarly, the limitations of applying a processor, memory, consumer interface, consumer device, etc.  (Independent Claim(s) 77, 86, and 95, and dependent claims 78-85, 87-94, and 96) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receiving, retrieving, generating, and transmitting, etc. steps performed by a processor, memory, consumer interface, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
MPEP 2106.05(g)).
	Dependent claims 78-85, 87-94, and 96 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
	Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 77, 86, and 95, and dependent claims 78-85, 87-94, and 96 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
	The recited additional element(s) of receive a promotions search query comprising a search term and an identifying consumer attribute, retrieve from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer, retrieve from a promotion inventory repository based on at least the search term, a set of promotions and transmit the electronic correspondence configured as a real-time webpage content presentation (Claim(s) 77, 86, and 95), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), “Gathering and analyzing information using conventional techniques and displaying the result,” TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0026] acknowledges that “Fig. 8 illustrates a general computer system, programmable to be a specific computer system, which may represent any of the computing devices referenced herein ...” The applicant’s disclosure [0170], discloses the Fig. 8 illustrates a general computer system 800, programmable to be a specific computer system 800, which can 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
	The dependent claims 78-85, 87-94, and 96 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

	Therefore, claims 77-96 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 77-96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S Pub. 20090271266 by Regmi et al. in view of U.S Pub. 20120203614 by Chen et al.
Regarding claims 52, 77, and 83, Regmi discloses, apparatus comprising at least one processor and at least one memory storing instructions that, with the at least one processor, cause the apparatus to: receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute (“the user interface might provide a text field to allow the consumer to enter a search query (using natural language, Boolean terms, and/or any other search techniques known in the art); this search query than can be used to identify products in which the consumer may be interested. A list of search results may be displayed via the user interface to allow the consumer to identify products by selecting them; alternatively and/or additionally, the search query may be maintained in the consumer's profile and/or may be used dynamically by the computer to identify products at a later time without further user interaction”) (0056); 
retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer (“the consumer database 110 and promotions database 115 are described herein for exemplary purposes … the consumer database 110 stores consumer profiles for each of a plurality of consumers. In an aspect, as described in further detail below, each of the consumers may have indicated a willingness to participate in promotional programs, and a consumer profile for a particular consumer therefore might comprise data about that consumer that is relevant to one or more promotional programs. Such data can include, without limitation, biographical data (e.g., name, address, email address, phone number, credit card data, etc.), preference data (e.g., data regarding products about which the consumer would like promotional information, data regarding preferred modes of notification for promotional programs, data regarding preferences for electronic receipts vs. paper receipts, etc.), transaction data (e.g., data about past transactions, such as promotions offered to the consumer, promotions accepted, products purchased through promotions”) (0025-0026, 0062); 
retrieve, from a promotion inventory repository based on at least the search term, a set of promotions (“the search query may be maintained in the consumer's profile and/or may be used 
Regmi discloses the above limitation, but specifically doesn’t disclose, generate an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence comprising position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer device accesses a promotion system, including positioning a first promotion having a shortest distance from the at least one location from which the consumer device accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer device accesses the promotion system in the at least one or more other positions and transmit, to the consumer via at least an interactive display of the consumer device, the electronic correspondence configured as a real-time webpage content presentation, however Chen discloses, generate, based on at least the set of promotions, an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence and at least one or more other positions require scrolling down the electronic correspondence to view (“the list of promotional offers can be sorted by distance from the buyer's user device 104 to a corresponding seller location, starting with the closest seller. In this case, location data of the user device 104 can be used by the web server 202 or the application installed at the buyer's user device 104 to calculate said distance. In other embodiments, the list of promotional offers can be sorted by rating, price range, discount level, type of business, or any other preferences of the buyer. In some embodiments, the list of promotional offers can be sorted by parameters set in the buyer's profile. In addition, the buyer can conduct a search through the database 204 to find , 
the generation of the electronic correspondence comprising: position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer device accesses a promotion system (“graphical user interface 300 shows at least one promotional offer 302, and preferably a list of promotional offers 302. Each promotional offer 302 includes one or more of the following: name of business, picture (such as logo or product view), address, type of business, price range, ranking, distance between current buyer's location and the seller's location, available promotional offers on specific date, etc. The graphical user interface 300 may also include clickable targets 304 to buyer's settings, previously selected promotional offers, other promotional offers, map, data changing, and any other features”) (0045, 0054, fig. 3), including positioning a first promotion having a shortest distance from the at least one location from which the consumer device accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer device accesses the promotion system in the at least one or more other positions (“graphical user interface 300 shows at least one promotional offer 302, and preferably a list of promotional offers 302. Each promotional offer 302 includes one or more of the following: name of business, picture (such as logo or product view), address, type of business, price range, ranking, distance between current buyer's location and the seller's location, available promotional offers on specific date, etc. The graphical user interface 300 may also include clickable targets 304 to buyer's settings, previously selected promotional offers, other promotional offers, map, data changing, and any other features”) (0045-0047, 0054, fig. 3);
and transmit, to the consumer via at least an interactive display of the consumer device, the electronic correspondence configured as a real-time webpage content presentation (“the 
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify to receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute; retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer; retrieve, from a promotion inventory repository based on at least the search term, a set of promotions, as disclosed by Regmi, generate an electronic correspondence comprising a plurality of positions arranged such that at least one position is viewable upon opening of the electronic correspondence comprising position each promotion of the set of promotions in accordance with a distance from at least one location from which the consumer device accesses a promotion system, including positioning a first promotion having a shortest distance from the at least one location from which the consumer device accesses the promotion system in the at least one first position, and a second promotion having a greater distance from at least one location from which the consumer device accesses the promotion system in the at least one or more other positions and transmit, to the consumer via at least an interactive display of the Chen for the purpose to reach the seller from the current location of the buyer (in other words, a route from the buyer's location), to show reviews of other buyers, rankings, etc.

Regarding claims 78 and 87, Regmi discloses, store, to a consumer profiles repository, the consumer profile data comprising one or more consumer attributes of a name, age, location, gender, email domain, internet protocol address, occupation, educational background, or consumer behavior data (“the consumer database 110 stores consumer profiles for each of a plurality of consumers. In an aspect, as described in further detail below, each of the consumers may have indicated a willingness to participate in promotional programs, and a consumer profile for a particular consumer therefore might comprise data about that consumer that is relevant to one or more promotional programs. Such data can include, without limitation, biographical data (e.g., name, address, email address, phone number, credit card data, etc.), preference data (e.g., data regarding products about which the consumer would like promotional information, data regarding preferred modes of notification for promotional programs, data regarding preferences for electronic receipts vs. paper receipts, etc.), transaction data (e.g., data about past transactions, such as promotions offered to the consumer, promotions accepted, products purchased through promotions”) (0026).

Regarding claims 79 and 88, Regmi discloses, store, to a promotion inventory repository, promotion data comprising one or more promotion attributes of a merchant identifier, promotion location, promotion amount or price range, promotion category, promotion sub-category, promotion discount, promotion discount price range, likely promotion purchase time, promotion time or promotion time period, or redemption time (“the promotions database 115 stores promotional data about promotions being offered via the computer system 105. This promotional data can include, inter alia, promotional materials themselves (e.g., electronic coupons, promotional advertisements, and/or the like) as well as metadata about the promotions (e.g., coding information about a product or products to which each promotion pertains, term data about a term of the promotion, data about consumers to whom the promotions have been sent, and/or the like), as well as other promotion-specific data”) (0027).

Regarding claims 80 and 89, Regmi discloses, wherein the promotions search query is selected by the consumer via a consumer interface associated with the consumer device (“the user interface might provide a text field to allow the consumer to enter a search query”) (056).

Regarding claims 81 and 90, Regmi teaches, identify, based on consumer behavior data stored in the consumer profiles repository, a particular location from where the consumer is accessing the promotion system consistently within a recognizable time period (“determine, after a specified period of time, whether the consumer has responded to promotion (e.g., by purchasing the promoted product)”) (0070).

Regarding claims 82 and 91, Regmi discloses the above limitation, but specifically doesn’t disclose, modify the consumer profile data to include the particular location as the at least one location from which the consumer device accesses the promotion system, however Chen discloses, modify the consumer profile data to include the particular location as the at least one location from which the consumer device accesses the promotion system (“rewarding, the buyer may be notified by a message or e-mail, through updating the buyer's profile stored in the database 204 or any other appropriate way. In some embodiments, the seller can also be notified by the web server 202 that certain promotional offers have been above information can also be viewed by the seller through the website at the personal profile”) (0053).
	It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify to receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute; retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer; retrieve, from a promotion inventory repository based on at least the search term, a set of promotions, as disclosed by Regmi, modify the consumer profile data to include the particular location as the at least one location from which the consumer device accesses the promotion system, as taught by Chen for the purpose to reach the seller from the current location of the buyer (in other words, a route from the buyer's location), to show reviews of other buyers, rankings, etc.

Regarding claims 83 and 92, Regmi discloses, select an initial set of promotions based on the promotion data stored in the promotion inventory repository and the received consumer profile data representing the consumer (“he system might search the database for other promotional offers available to the consumer with characteristics (such as retailer identity, location, product type, discount amount, etc.) similar to the selected offer. In some cases, the consumer may be provided with a display screen (which may be analogous to the display screen 1000 described above with respect to FIG. 10) for the consumer to provide input about which 
Regmi discloses the above limitation, but specifically doesn’t disclose, determine a distance between a promotion location and the at least one location from which the consumer device accesses the promotion system and select a subset of the initial set of promotions having an associated promotion location within a predetermined distance of the at least one location from which the consumer device accesses the promotion system, however Chen discloses, determine a distance between a promotion location and the at least one location from which the consumer device accesses the promotion system (“distance between the current location of the buyer's user device 104 and the seller's address can be calculated based on location information determined through the GPS receiver, or data received from the base stations of the cellular network, or IP address obtained from the access point providing cable or wireless connection to the user device 104, or a combination thereof. Those who are skilled in the art can readily understand that any other appropriate way of determining current location of the buyer's user device 104 can be used”) (0043);
select, by the processor, a subset of the initial set of promotions, each of the subset of the initial set of promotions having an associated promotion location within a predetermined distance of the at least one location from which the consumer device accesses the promotion system (“a buyer is provided with a list of promotional offers for displaying at the buyer's user device 104. In the preferred embodiment, the list of promotional offers can be sorted by distance from the buyer's user device 104 to a corresponding seller location, starting with the closest seller. In this case, location data of the user device 104 can be used by the web server 202 or the application installed at the buyer's user device 104 to calculate said distance. In other 
	It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify to receive, from a consumer device, a promotions search query comprising a search term and an identifying consumer attribute; retrieve, from a consumer profiles repository based on at least the identifying consumer attribute, consumer profile data representing a consumer; retrieve, from a promotion inventory repository based on at least the search term, a set of promotions, as disclosed by Regmi, determine a distance between a promotion location and the at least one location from which the consumer device accesses the promotion system and select a subset of the initial set of promotions having an associated promotion location within a predetermined distance of the at least one location from which the consumer device accesses the promotion system, as taught by Chen for the purpose to reach the seller from the current location of the buyer (in other words, a route from the buyer's location), to show reviews of other buyers, rankings, etc.

Regarding claims 84 and 93, Regmi discloses, wherein the promotion data further comprises one or more deal types associated with a promotion, and wherein the consumer profile data further comprises one or more deal types associated with the consumer (“subset of all promotions, such as all promotions of a certain type (e.g., promotions for a certain type of product, a certain type of offer, such as a particular discount amount, etc.), all promotions of a certain status (active, expired, etc.), and/or the like”) (0164).

Regarding claims 85 and 94, Regmi discloses, wherein the consumer behavior data comprises previously accepted and rejected promotion offerings (“the computer system might review information about consumer acceptance of various promotional offers from various merchants to identify merchants with a relatively high number of consumers in common with the merchant seeking a cross-promotion partner. Alternatively and/or additionally, the computer system might search for merchants with high overall redemption rates, which would indicate that these merchants have had success in the past with their promotional offers and therefore would make suitable cross-promotion partners”) (0188).

Regarding claim 96, Regmi discloses, storing, to a consumer profiles repository, the consumer profile data comprising one or more consumer attributes of a name, age, location, gender, email domain, internet protocol address, occupation, educational background, or consumer behavior data (“the consumer database 110 stores consumer profiles for each of a plurality of consumers. In an aspect, as described in further detail below, each of the consumers may have indicated a willingness to participate in promotional programs, and a consumer profile for a particular consumer therefore might comprise data about that consumer that is relevant to one or more promotional programs. Such data can include, without limitation, biographical data (e.g., name, address, email address, phone number, credit card data, etc.), preference data (e.g., data regarding products about which the consumer would like promotional information, data regarding preferred modes of notification for promotional programs, data regarding preferences for electronic receipts vs. paper receipts, etc.), transaction data (e.g., data about past transactions, such as promotions offered to the consumer, promotions accepted, products purchased through promotions”) (0026);
and storing, to a promotion inventory repository, promotion data comprising one or more promotion attributes of a merchant identifier, promotion location, promotion amount or price range, promotion category, promotion sub-category, promotion discount, promotion discount price range, likely promotion purchase time, promotion time or promotion time period, or redemption time (“the promotions database 115 stores promotional data about promotions being offered via the computer system 105. This promotional data can include, inter alia, promotional materials themselves (e.g., electronic coupons, promotional advertisements, and/or the like) as well as metadata about the promotions (e.g., coding information about a product or products to which each promotion pertains, term data about a term of the promotion, data about consumers to whom the promotions have been sent, and/or the like), as well as other promotion-specific data”) (0027).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to generating consumer interface and triggering of an advertisement delivery based on received user input or captured by user device sensors.
U.S. Pub. No. 20120022930 (“Brouhard”)
Brouhard discloses, method for targeting a consumer for delivery of media across a plurality of promotion channels utilized for advertisement and promotion of products may include channeling the media available to the plurality of channels through a single path, and applying a rule in the real-time targeting of the consumer through one or more channels of the plurality of channels in order to avoid the media conflict. The rule may be 
U.S. Pat. No. 6970871 (“Rayburn”).
Rayburn discloses, method for locating the present location of a mobile station and sending consumer information to the mobile station sorted based on distance between the establishments represented by the consumer information and the present location of the mobile station. The consumer information may be sorted so as to contain information of a certain classification or characteristic. Furthermore, the consumer information may be sorted according to user defined guidelines. The user of the mobile station may ask for a particular type of business close to the user's current location. This instant information system may match a user's location, defined preferences, and retailer's promotions to send the user instant information for goods or services. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682